Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 06/02/2022.  Claims 1-44 of which claims 1, 24,39,40,41,42,43 and 44 are independent, were pending in this application and have been considered below.
3.            Claim limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are noted on the record (see applicant’s response, acknowledges the interpretation, Remark pages 6 of 13 of 17).

Response to Arguments
4.            Applicant’s arguments, see Remarks, filed 06/02/2022, with respect to the rejection of claims 1, 10, 11,15,17-24, 28 and 32-44 under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20070086535)(see IDS) in view of Davydov (WO2017196398)(see IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Allowable Subject Matter
5.         Claims 1-44 are allowed.
6.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
7.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.         The following is a statement of reasons for allowance: 
Regarding claims 1, 24,39,40,41,42,43 and 44, the prior art of record, specifically Wang et al (US 20070086535)(see IDS) teaches in fig. 1, transmission over Ant1 and Ant2 with orthogonal pilots in order to estimate channel from each antenna element and use it to guarantee robust transmission); and in ([0011],The proposed scheme of transmitting, receiving and processing first and second pilot symbols allows a simple and effective channel estimation processing to be performed on the receiving side so that a better coherent demodulation of the transmission channel can be performed to ensure the best transmission quality.); Two power amplifiers at the transmission side are used (the proposed system is robust to transmission antenna failures and guarantees power amplifier balance on the transmitting side (power amplifiers introduce nonlinearity).
Davydov (WO2017196398)(see IDS)  teaches discloses in [0035], [0038], and [0040], precoding multiple DMRS for transmission with a single MIMO layer using multiple orthogonal DMRS antenna ports, and that each transmit path includes a power amplifier (see [0038], (Reference Signal). One UE-specific RS (e.g., DM-RS (demodulation reference signal)) port is precoded using the same precoder as its associated PDSCH layer. For MU (Multi User)-MIMO (Multiple Input Multiple Output), transparent MU-MIMO is supported because UE-specific RS overhead does not change with the increase of MU-MIMO transmission rank. Also in [0040], In Rel-13 support of larger number of orthogonal DM-RS (e.g., UE-specific RS) antenna ports was introduced to support high dimensional MU-MIMO. More specifically, up to four UE may be scheduled with orthogonal DM-RS antenna ports 7, 8,11, and 13 with a single MIMO layer.
However, none of the prior arts cited alone or in combination provides the motivation to teach  a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: precode  a signal including at least two reference symbols for a single- layer transmission using at least two antenna ports, wherein at least a first reference symbol of the at least two reference symbols is associated with at least one data symbol; estimate , based on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single-layer transmission; determine  an estimate of a nonlinearity factor of the precoded signal based on the estimated nonlinearity model; and communicate  the precoded signal based on the determined estimate of the nonlinearity factor of the precoded signal.as recited in claim 1 and similarly in claims 24,39,40,41,42,43 and 44.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 18, 2022